   Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 1 of 25 PageID #:546




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MICHAEL C. WILLIAMSON,              )
                                    )
              Plaintiff,            )                Case No. 18-cv-2028
                                    )
       v.                           )                Hon. Steven C. Seeger
                                    )
WILFREDO ORTIZ and                  )
CITY OF CHICAGO,                    )
a municipal corporation,            )
                                    )
              Defendants.           )
____________________________________)

                         MEMORANDUM OPINION AND ORDER

       Defendant Wilfredo Ortiz, a Chicago police officer, shot Plaintiff Michael Williamson

and his siblings multiple times at a New Year’s party. The state later charged Williamson with

pointing a gun at the officer, and the case went to trial. Williamson prevailed. Meanwhile, the

Williamson family filed a civil case against Officer Ortiz and the City for excessive force

(“Williamson I”). Williamson prevailed again.

       Williamson later filed this second civil lawsuit (“Williamson II”) to pursue a claim that he

could not bring in Williamson I. He brings a claim for unlawful pretrial detention for the 41 days

that he spent in custody before release on bond. He filed the complaint in March 2018, more

than two years after his release from custody (in February 2014) but less than two years after he

was acquitted (in April 2016).

       The parties filed cross motions for summary judgment. Defendants Ortiz and the City of

Chicago argue that his claim is too late. Williamson, on the other hand, argues that the verdict in

his favor in Williamson I entitles him to judgment in Williamson II as well.

       For the reasons stated below, the Court denies both motions.
      Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 2 of 25 PageID #:547




                                             Background

         On the last night of 2013, Plaintiff Michael Williamson and his two siblings Kierra and

Princeton Williamson celebrated the New Year by attending a family party. See Defs.’ Resp. to

Pl.’s Rule 56.1(a)(3) Statement of Additional Facts, at ¶¶ 2, 7 (Dckt. No. 86).1 He was in his

eighth year of service in the Navy, and was home on leave from Fort Belvoir, Virginia to spend

the holidays with his family. Id. at ¶¶ 1–2.

         The party took place at a residence on the south side of Chicago. Id. at ¶ 2. At some

point, one of the partygoers (Charles Lewis) decided to end the year with a bang, meaning

gunfire. See Cplt., at ¶ 7 (Dckt. No. 1). According to the complaint, Lewis went on the back

porch and “fired off gunshots into the air in celebration of the new year.” Id.

         The shots caught the attention of a nearby police officer. Defendant Wilfredo Ortiz, an

officer with the Chicago Police Department, was only a few blocks away. See Defs.’ Resp. to

Pl.’s Rule 56.1(a)(3) Statement of Additional Facts, at ¶ 3 (Dckt. No. 86). He heard gunshots

coming from the direction of the party. Id. He ran full speed down an alley toward the shots.

Id.

         When Ortiz arrived at the scene, he was only a short distance from the spot where the

celebratory shots had rung out. He stopped only five to ten feet away from the porch, an

elevated structure on the back of the home. Id. at ¶¶ 4–5. Then, he started shooting, too.

         The reason for the shooting is hotly contested. Officer Ortiz insists that he acted in self-

defense. Id. at ¶ 21. He alleges that Michael Williamson pointed a gun at him, and refused to


1
  Sometimes the same undisputed fact appears in multiple filings. Plaintiff filed a Statement of
Additional Facts (Dckt. No. 86) in response to Defendants’ motion for summary judgment, as well as a
Statement of Undisputed Material Facts (Dckt. No. 83) in support of Plaintiff’s own motion for summary
judgment. The two documents are substantially similar, but not quite identical. The Statement of
Additional Facts contains 26 paragraphs, and the Statement of Undisputed Material Facts contains 33
paragraphs.

                                                   2
   Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 3 of 25 PageID #:548




put it down. Id. But Williamson denies pointing a gun at the officer. In fact, he denies having a

gun at all.

        Whatever precipitated the gunfire, the shots rang out. Officer Ortiz shot all three

siblings. Id. at ¶¶ 6, 7. He shot Michael Williamson three times. Id. at ¶ 6. One bullet hit him

in the midline of his back. Id. A second bullet struck his right buttock. Id. A third bullet

penetrated his right shoulder. Id. Kierra Williamson suffered a gunshot to the stomach. Id. at

¶ 7. Bullets struck Princeton Williamson multiple times in the groin. Id.

        All told, Officer Ortiz fired eleven bullets. Id. at ¶ 5. He shot them in quick succession,

causing significant damage to the Williamson family. Id. at ¶¶ 5–7. An ambulance rushed all

three to the hospital in critical condition. See Defs.’ Resp. to Pls.’ Undisputed Material Facts

Pursuant to Local Rule 56.1(A)(3), at ¶ 8 (Dckt. No. 89). All of them survived their injuries.

        Michael Williamson needed multiple surgeries, including the attachment of a colostomy

bag for injuries for his rectum and the insertion of plates and screws to repair his fractured

shoulder. Id. at ¶ 9; see also Defs.’ Resp. to Pl.’s Rule 56.1(a)(3) Statement of Additional Facts,

at ¶ 8 (Dckt. No. 86). He spent 14 days in two hospitals. See Pl.’s Resp. to Defs.’ Rule 56.1

Statement of Uncontested Facts, at ¶ 11 (Dckt. No. 77). On January 14, 2014, he was transferred

to the medical wing of the Cook County Jail, where he stayed for about a month. Id. at ¶ 12.

        An investigation began on the night of the shooting. See Defs.’ Resp. to Pl.’s Rule

56.1(a)(3) Statement of Additional Facts, at ¶¶ 9–12 (Dckt. No. 86). Officer Ortiz told two

detectives that he fired his gun in self-defense. Id. at ¶ 11. According to him, Michael

Williamson “raised a handgun, pointed it in his direction and refused verbal commands to drop

it.” Id. at ¶¶ 11, 14. That night, Ortiz told the same story to an Assistant State’s Attorney,

knowing that the state could rely upon it for a possible prosecution. Id. at ¶¶ 14, 15.



                                                  3
   Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 4 of 25 PageID #:549




       The presence of a firearm is undisputed. The parties agree that a “firearm was found on

the back porch where plaintiff had been standing at the time of the shooting incident.” See Pls.’

Resp. to Defs.’ Local Rule 56.1(a)(3) Statement of Additional Facts, at ¶ 6 (Dckt. No. 98). The

passive voice clouds who found it – presumably officers investigating the scene after the

shooting. But Ortiz was the only person who claimed that Plaintiff Williamson held the gun and

pointed it at him. See Defs.’ Resp. to Pl.’s Rule 56.1(a)(3) Statement of Additional Facts, at ¶ 16

(Dckt. No. 86).

       On January 1, 2014, the night of the shooting, Michael Williamson was arrested. Id. at

¶ 17. The state charged him with three gun felonies: (1) aggravated assault with a handgun;

(2) reckless discharge of a firearm; and (3) aggravated unlawful use of a weapon. Id. Ortiz

signed all three criminal complaints and was the complaining witness. Id. at ¶¶ 18, 19.

       Based on the nature of the charges, the state court judge detained Williamson and set his

bond at $50,000. Id. at ¶ 20. After discharge from the hospital, he was incarcerated at the

medical wing of the Cook County Jail. See Defs.’ Revised Resp. to Pl.’s Requests for

Admission, at ¶ 29 (Dckt. No. 83-1). He was confined to a wheelchair and tethered to a

colostomy bag. Id.

       He remained in custody for 41 days until he posted bond on February 11, 2014. See Pl.’s

Resp. to Defs.’ Rule 56.1 Statement of Uncontested Facts, at ¶ 12 (Dckt. No. 77). In his

deposition, Williamson testified that it took his family some time to scrape together the money

for his bond. See Defs.’ Rule 56.1 Statement of Uncontested Facts, Exhibit A, Williamson Dep.

32:24 – 33:15 (Dckt. No 66). After almost six weeks, he was finally released from custody. See

Pl.’s Resp. to Defs.’ Rule 56.1 Statement of Uncontested Facts, at ¶ 12.




                                                 4
   Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 5 of 25 PageID #:550




       The criminal case went to trial the spring of 2016, more than two years after the shooting.

See Defs.’ Resp. to Pl.’s Rule 56.1(a)(3) Statement of Additional Facts, at ¶ 24 (Dckt. No. 86).

Officer Ortiz testified that Williamson took a “tactical stance” on the porch, raised the gun in his

direction, and refused verbal commands to drop it. Id. at ¶ 21. Ortiz was the only witness who

testified that Williamson possessed a gun and pointed it at him. Id. at ¶¶ 22–23.

       On April 6, 2016, the state court judge ultimately found Williamson not guilty of all

charges. Id. at ¶ 24; see also Defs.’ Revised Resp. to Pl.’s Requests for Admission, at ¶ 37

(Dckt. No. 83-1). The acquittal cleared Williamson’s name, but it was not enough to save his

naval career. Before trial, the Navy discharged Williamson based on the criminal charges. See

Defs.’ Resp. to Pl.’s Rule 56.1(a)(3) Statement of Additional Facts, at ¶ 25 (Dckt. No. 86).

       In the meantime, the Williamson family filed a civil case. In 2014, Kierra Williamson

sued Officer Ortiz in the U.S. District Court for the Northern District of Illinois, alleging

excessive use of force (“Williamson I”). See Williamson v. Ortiz, Case No. 14-cv-6397 (N.D.

Ill.). In 2015, Michael and Princeton Williamson joined Williamson I. See First Am. Cplt. in

Williamson v. Ortiz, Case No. 14-cv-6397 (Dckt. No. 35). They also brought a few other claims,

including a Monell claim against the City of Chicago. Id.

       Extensive discovery followed. Judge Coleman set the case for trial in September 2017.

See 4/1/16 Order in Williamson v. Ortiz, Case No. 14-cv-6397 (Dckt. No. 66).

       Then, a few months before trial, the Supreme Court recognized a new cause of action

under section 1983 for unlawful pretrial detention after the start of legal process. See Manuel v.

City of Joliet, 137 S. Ct. 911 (2017). In response, Michael Williamson filed a motion to amend

the complaint and add an unlawful pretrial detention claim. See 7/26/17 Mtn. in Williamson v.

Ortiz, Case No. 14-cv-6397 (Dckt. No. 157). But it was too late in the day to unveil a new



                                                  5
   Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 6 of 25 PageID #:551




theory. Judge Coleman denied that motion for practical reasons, finding that an amendment “at

this late juncture” would “prejudice the defendants” and “strain[] the Court’s resources.” See

8/15/17 Order in Williamson v. Ortiz, Case No. 14-cv-6397 (Dckt. No. 162).

       Williamson I proceeded to trial on only the excessive force claims. See Jury Instructions

in Williamson v. Ortiz, Case No. 14-cv-6397 (Dckt. No. 228, at 18 of 24); see also Verdict Form

in Williamson v. Ortiz, Case No. 14-cv-6397 (Dckt. No. 229). The jury returned a verdict in

favor of the three Williamson siblings. The Court ultimately entered a judgment in their favor

for compensatory and punitive damages totaling $4,750,000. See Defs.’ Resp. to Pls.’

Undisputed Material Facts Pursuant to Local Rule 56.1(A)(3), at ¶¶ 32, 33 (Dckt. No. 89); Defs.’

Resp. to Pl.’s Rule 56.1(a)(3) Statement of Additional Facts, at ¶¶ 6, 7 (Dckt. No. 86); see also

Judgment in Williamson v. Ortiz, Case No. 14-cv-6397 (Dckt. No. 227).

       That judgment did not end the dispute between the parties. Because the claim of

unlawful pretrial detention arrived late in the game, it was not part of Williamson I. So on March

20, 2018, Michael Williamson filed the case currently before the Court (“Williamson II”). He

advanced the unlawful pretrial detention claim that he attempted to add in Williamson I. See

Cplt. (Dckt. No. 1).

       In the case at hand, Michael Williamson advances a claim against Officer Ortiz for the

unlawful deprivation of liberty under the Fourth Amendment. Id. Specifically, he alleges that he

was incarcerated before trial for 41 days without probable cause.

       He claims that Ortiz made up the whole story about Williamson pointing a gun. Ortiz

“fabricated police reports, signed false criminal complaints and provided perjured and false

testimony to prosecutors in order to have the Plaintiff charged and prosecuted with a felony




                                                 6
   Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 7 of 25 PageID #:552




offense.” Id. at ¶ 12. He alleges that he was incarcerated in Cook County Jail as a result of the

fabricated evidence. Id. at ¶ 17. He also brings an indemnification claim against the City.

       The parties later filed cross motions for summary judgment. Officer Ortiz and the City

argue that Williamson filed suit too late. Williamson argues that his victory in Williamson I

requires victory in Williamson II, too.

                                          Legal Standard

       Rule 56 provides that the Court “shall grant” summary judgment when the “movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” See Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). A genuine dispute about a material fact exists if the “evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts are material. Id. After

a “properly supported motion for summary judgment is made, the adverse party must set forth

specific facts showing that there is a genuine issue for trial.” Id. at 250 (internal quotations

omitted).

       The Court “‘consider[s] all of the evidence in the record in the light most favorable to the

non-moving party, and [ ] draw[s] all reasonable inferences from that evidence in favor of the

party opposing summary judgment.’” Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th

Cir. 2018) (citation omitted). The non-moving party receives “the benefit of reasonable

inferences from the evidence, but not speculative inferences in [its] favor.” White v. City of

Chicago, 829 F.3d 837, 841 (7th Cir. 2016) (internal citations omitted).




                                                  7
     Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 8 of 25 PageID #:553




                                              Discussion

          The parties filed cross motions for summary judgment. Defendants argue that

Williamson’s claim is time barred. See generally Defs.’ Mem. in Supp. of Mtn. for Summ. J.

(Dckt. No. 65). On the flipside, Williamson argues that the jury in Williamson I already decided

all of the issues in this case in his favor. So the jury’s finding in Williamson I requires judgment

in his favor in this case, too. See generally Pl.’s Mem. in Supp. of Mtn. for Summ. J. (Dckt. No.

84).

          The Court denies both motions.

I.        Defendants’ Motion for Summary Judgment: Claim Accrual and the Statute of
          Limitations

          Defendants moved for summary judgment based on the statute of limitations. The

motion rises or falls depending on when the claim accrued.

          The material facts are undisputed. See Pl.’s Resp. to Defs.’ Rule 56.1 Statement of

Uncontested Facts, at ¶¶ 6, 10–13 (Dckt. No. 77); Defs.’ Resp. to Pls.’ Undisputed Material

Facts Pursuant to Local Rule 56.1(A)(3), at ¶¶ 21, 25 (Dckt. No. 89). Williamson was arrested

on January 1, 2014. A judge found probable cause to detain him on January 3, 2014. He was

released on February 11, 2014. He was acquitted of all criminal charges on April 6, 2016. And

he filed this lawsuit on March 20, 2018.

          The parties disagree about when the unlawful pretrial detention claim accrued. Officer

Ortiz and the City argue that the claim accrued when Williamson left custody in February 2014.

On the flipside, Williamson argues that the claim accrued when he was acquitted in April 2016.

          The Court concludes that his claim did not accrue until he prevailed in his criminal case

on April 6, 2016. He filed suit on March 20, 2018, less than two years later. So his claim is

timely.

                                                   8
   Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 9 of 25 PageID #:554




       A.      Roadblocks to Claim Accrual

       The timeliness of a claim under section 1983 involves a mix of state and federal law.

State law determines the length of the limitations period. See Wallace v. Kato, 549 U.S. 384,

387 (2007). The parties agree that the limitations period under Illinois law is two years. See

Lewis v. City of Chicago, 914 F.3d 472, 478 (7th Cir. 2019). But federal law determines when

the statute of limitations starts to run (that is, when a claim accrues). See Wallace, 549 U.S. at

388 (“[T]he accrual date of a § 1983 cause of action is a question of federal law that is not

resolved by reference to state law.”) (emphasis in original). State law determines how much

time is on the clock, and federal law determines when the clock starts to tick.

       The statute of limitations begins to run on the date the claim accrues, that is, when the

plaintiff has a “complete and present cause of action.” See, e.g., Bay Area Laundry & Dry

Cleaning Pension Tr. Fund v. Ferbar Corp. of California, 522 U.S. 192, 195 (1997) (“Unless

Congress has told us otherwise in the legislation at issue, a cause of action does not become

‘complete and present’ for limitations purposes until the plaintiff can file suit and obtain relief.”).

       Usually, a claim accrues when the underlying wrong is complete. See Manuel v. City of

Joliet, 903 F.3d 667, 669 (7th Cir. 2018) (Manuel II). The wrong is complete at different times

for different types of claims. For example, when a plaintiff claims that an illegal search violated

her Fourth Amendment rights, the wrong is complete when the search ends, so the claim

ordinarily accrues when the search is over. Id. Likewise, when a plaintiff claims that she is

detained without probable cause under the Fourth Amendment, the wrongful act ends when she

is released. Id. (“When a search or seizure causes injury independent of time spent in custody,

the claim accrues immediately; but when the objection is to the custody, a different approach

must control.”). In that case, the end of detention usually starts the clock.



                                                  9
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 10 of 25 PageID #:555




          Some wrongs are continuing, and the continuation of the wrong prevents the clock from

starting. “When a wrong is ongoing rather than discrete, the period of limitations does not

commence until the wrong ends.” Id.; see also id. (“Notice that we speak of a continuing wrong,

not of continuing harm; once the wrong ends, the claim accrues even if that wrong has caused a

lingering injury.”) (emphasis in original). The “wrong of detention without probable cause

continues for the duration of the detention,” so the claim accrues “when the detention ends.” Id.

at 670.

          However, “a claim cannot accrue until the would-be plaintiff is entitled to sue.” Id. And,

in some situations, another legal doctrine blocks a plaintiff from bringing a claim, even though

the underlying claim is complete. See generally Preiser v. Rodriguez, 411 U.S. 475 (1973).

When that’s the case, the statute doesn’t run until the other roadblock is removed. Id.

          This rule makes common sense. Plaintiffs shouldn’t be required to sue before they’re

able to sue. The clock can’t start ticking on a claim that a plaintiff is not yet entitled to bring.

Instead, the clock starts ticking when the plaintiff has a clear path to the courthouse, with no

legal doctrine standing in the way. A plaintiff cannot go forward with a claim until (1) the

wrong is complete and (2) all of the roadblocks are out of the way. Two of those “blocking

doctrines” are potentially relevant in this case.

          First, plaintiffs who are currently detained with judicial approval cannot bring a section

1983 suit about the lawfulness of their detention. See Preiser, 411 U.S. at 499; Manuel II, 903

F.3d at 670. Plaintiffs in that position can challenge their detention under federal habeas statutes

by filing a habeas petition. And in Preiser, the Supreme Court held that a habeas petition is the

exclusive way for an inmate to challenge the fact or duration of confinement. See Preiser, 411




                                                    10
    Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 11 of 25 PageID #:556




U.S. at 475. A civil case under section 1983 has to wait until detention ends because there is

another road to relief.2

        So there are two reasons why the statute of limitations does not begin to run on a claim

about unlawful pretrial detention until the detention ends. A claim does not accrue until the

wrong is complete (Manuel II), and an ongoing incarceration is an ongoing wrong. Also, the

existence of a federal habeas remedy prevents the inmate from seeking relief under section 1983

(Preiser).

        Second, plaintiffs cannot bring a section 1983 suit that would “necessarily imply” the

invalidity of a criminal conviction or ongoing criminal proceedings. This rule comes from two

Supreme Court cases, Heck v. Humphrey, 512 U.S. 477 (1994), and McDonough v. Smith, 139 S.

Ct. 2149 (2019).

        In Heck, the plaintiff brought a section 1983 claim while serving a 15-year sentence for

manslaughter. See Heck, 512 U.S. at 477. He alleged that the state prosecutors had engaged in

various kinds of misconduct. Id. at 478–79. He wasn’t seeking release, so his suit wasn’t

blocked by Preiser. Id. at 481. Instead, he sought damages. But given the nature of his claims,

a judgment in his favor in the civil case necessarily would have implied that his criminal

conviction was invalid. Id. at 479, 490.

        The Supreme Court held that a plaintiff who is convicted of a crime cannot bring a

section 1983 claim if (1) a judgment in her favor would “necessarily imply” the invalidity of her



2
  For example, in Manuel II, the plaintiff was arrested and held pursuant to a finding of probable cause
beginning on March 18, 2011. See Manuel v. City of Joliet, 903 F.3d 667, 670 (7th Cir. 2018). On May
4, 2011, the prosecutor dismissed the charges. Id. And on May 5, Manuel was released. Id. Later,
Manuel brought a claim for damages under section 1983 alleging that he was detained without probable
cause. Id. The Seventh Circuit held that Manuel was blocked from bringing his claim until May 5, the
day he was released, because “the existence of detention forbids a suit for damages contesting that
detention’s validity.” Id.

                                                   11
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 12 of 25 PageID #:557




conviction, and (2) her conviction has not been overturned, expunged, or otherwise declared

invalid. See Heck, 512 U.S. at 487. That rule avoided the possibility of parallel civil and

criminal actions and, more importantly, the possibility of conflicting civil and criminal

judgments on the same issue. Id. at 484–86.

       In McDonough, the Supreme Court extended that principle to cases involving pending

criminal cases. McDonough involved a criminal defendant who filed a section 1983 case

alleging that the defendants had fabricated evidence against him. See McDonough, 139 S. Ct. at

2153–54. He filed suit after his acquittal. The parties disagreed about when his claim accrued:

when the wrong was complete (that is, when he learned about the fabricated evidence), or when

he was acquitted. The question was whether the claim accrued while criminal proceedings were

ongoing.

       The Heck bar did not come into play because McDonough was never convicted. Id. at

2157 (“This case differs from Heck because the plaintiff in Heck had been convicted, while

McDonough was acquitted.”). His civil case could not have undercut a criminal conviction

because there was no conviction to undercut. But the same principle applied. His civil case

would have challenged the “validity of the criminal proceedings” in the same way that the

plaintiff in Heck challenged the “validity of his conviction.” Id. at 2158. If he had prevailed in

the civil case while the criminal case was ongoing, the civil case would have undercut the

criminal case through the backdoor.

       The Supreme Court held that his civil claim did not accrue “until the criminal

proceedings . . . terminated in his favor.” Id. at 2155. A civil claim that “challenge[s] the

validity of the criminal proceedings” must wait until he prevails in the criminal case. Id. at 2158.

Pragmatic considerations – such as the need to avoid a collateral attack on an ongoing criminal



                                                 12
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 13 of 25 PageID #:558




case – carried the day. Id. at 2155; see also id. at 2157 (citing the need for finality and

consistency); id. at 2158 (drawing upon “core principles of federalism, comity, consistency, and

judicial economy”). In sum, a former detainee has a “complete and present cause of action for

the loss of his liberty only once the criminal proceedings against him terminated in his favor.”

Id. at 2159.

        The Seventh Circuit recently summarized the Heck / McDonough rule in Savory. A

plaintiff cannot sue “whenever there is no logical way to reconcile [a plaintiff’s § 1983] claims

with a valid conviction,” whether that conviction has already been handed down, or is merely

anticipated. Savory v. Cannon, 947 F.3d 409, 417 (7th Cir. 2020). A roadblock prevents a

plaintiff from bringing her section 1983 claim until “the criminal proceeding end[s] in the

defendant’s favor or the resulting conviction [is] invalidated within the meaning of Heck.” Id. at

418. And the roadblock means that the clock doesn’t start ticking, because the clock runs only

when the plaintiff is free to sue.

        B.      The Heck / McDonough Roadblock in Unlawful Detention Claims

        The parties agree that, in the absence of any blocking doctrine, a Fourth Amendment

unlawful detention claim accrues when the plaintiff is released from custody. See Defs.’ Reply

in Support of Their Mtn. for Summ. J., at 1–5 (Dckt. No. 85); Pl.’s Mem. of L. in Support of

Pl.’s Resp. to Defs.’ Mtn. for Summ. J., at 4–6 (Dckt. No. 78); Manuel II, 903 F.3d 667, 669 (7th

Cir. 2018). However, they disagree about whether the Heck / McDonough blocking doctrine can

ever apply to Fourth Amendment unlawful detention claims. Id.

        The Seventh Circuit recently settled this issue in Sanders, after the parties submitted their

briefs. See Sanders v. City of St. Joseph, 806 F. App’x. 481, 484 (7th Cir. 2020). Sanders, the

plaintiff, was detained on September 19, 2016. He was transferred to a different facility on



                                                 13
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 14 of 25 PageID #:559




September 26, 2016, and was released from custody about four months later. Id. The parties

disagreed about when the claim accrued. The City argued that his claim accrued when he was

transferred on September 26, but plaintiff argued that his claim accrued when he was released in

2017. Id.

       The Seventh Circuit applied a two-step analysis. First, the Court of Appeals applied

Manuel II, explaining that Sanders’s “claim of unlawful detention accrued, at the earliest, when

he was released from jail,” not when the transfer happened. Id. After the transfer, he was still in

custody, so the clock did not start ticking. Second, the Seventh Circuit applied Heck and

McDonough, asking whether “a conclusion that Sanders’s confinement was unconstitutional

would imply the invalidity of an ongoing criminal proceeding or a prior criminal conviction.”

Id. at 484 n.2. The Court of Appeals concluded that it did not have enough information to

answer that second question. But if the civil case had undermined the criminal case, “Heck

would continue to bar Sanders’s claim after his release and until either those proceedings

terminated in his favor or the conviction was vacated.” Id.

       In the wake of Sanders, a number of district courts have adopted the same two-step

approach. For example, in Barnett, the plaintiff alleged that an officer “made false statements in

[a] police report and that those statements formed the basis for the probable cause

determination.” See Barnett v. City of Chicago, 2020 WL 4336063, at *3 (N.D. Ill. 2020). The

parties disagreed about whether his claim accrued when he was released from detention or when

he was acquitted. First, the court applied Manuel II, holding that, in the absence of any blocking

doctrine, Barnett’s claim would have accrued on the day that he was released. Id. Second, the

court applied Heck and McDonough, and asked whether a civil judgment in Barnett’s favor

would necessarily imply the invalidity of a criminal conviction. Id. The court found that the



                                                14
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 15 of 25 PageID #:560




civil case would have undercut the criminal case. Barnett’s Fourth Amendment claim

“center[ed] on evidence used to secure an indictment and at a criminal trial,” thus “directly

challenge[d] and necessarily threaten[ed] to impugn . . . the prosecution itself.” Id. at *4.

Therefore, Barnett’s claim did not accrue until he was acquitted on December 2, 2016.

       Other courts in this district have reached the same conclusion. See, e.g., Moore v. City of

Chicago, 2020 WL 3077565, at *4 (N.D. Ill. 2020) (holding that a defendant’s Fourth

Amendment unlawful pretrial detention claim did not accrue until he was acquitted under Heck

and McDonough) (“Defendants argue that Heck has nothing to do with unlawful pretrial

detention claims brought under the Fourth Amendment. They argue that plaintiff’s claims

expired almost a decade ago, two years after he was released on bond. Not so.”); Culp v. Flores,

454 F. Supp. 3d 764, 769 (N.D. Ill. 2020) (“Because, given the nature of his Fourth Amendment

claim, a finding that Culp’s detention in jail was unconstitutional would imply the invalidity of

the charges brought against him, Heck barred that claim until those charges were dismissed.”);

Spencer v. Vill. of Arlington Heights, 2020 WL 4365640, at *2 (N.D. Ill. 2020) (holding that a

plaintiff’s Fourth Amendment claim did not accrue until he was acquitted because a successful

civil claim would have “impl[ied] the invalidity of the criminal proceedings”).

       Ortiz and the City of Chicago cite three cases decided in this district after McDonough.

Each holds that the plaintiff’s unlawful pretrial detention claim accrued when they were released.

See Defs.’ Reply in Support of Their Mtn. for Summ. J., at 4–6 (Dckt. No. 85). But the cases do

not help their cause.

       First, defendants point to Mitchell v. City of Elgin, 912 F.3d 1012, 1016 (7th Cir. 2019).

In Mitchell, the Seventh Circuit concluded that the plaintiff’s Fourth Amendment pretrial

detention claim accrued when her detention ended. Id. However, the court did not consider



                                                 15
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 16 of 25 PageID #:561




whether Heck / McDonough applied, too. Id. Instead, its analysis focused on the issue presented

by the parties: whether a plaintiff released on bond with conditions could still be considered

detained. Id. So Mitchell did not address the issue at hand.

        Next, defendants turn to Mayo v. LaSalle County and Smith v. City of Chicago.

Defendants correctly point out that both cases hold that the Heck / McDonough bar does not

apply to Fourth Amendment unlawful detention claims. See Smith v. City of Chicago, 2019 WL

4242503, at *3 (N.D. Ill. 2019) (holding that McDonough has no bearing on Fourth Amendment

unlawful detention claims); Mayo v. LaSalle Cty., 2019 WL 3202809, at *4 (N.D. Ill. 2019)

(holding that Heck and McDonough have no bearing on Fourth Amendment unlawful detention

claims, and that “the statute of limitations on a pretrial detention claim begins running as soon as

the plaintiff is released from custody, regardless of whether criminal charges remain pending”).

However, both cases predate Sanders, and the Seventh Circuit came out the other way.

        To sum up, a plaintiff cannot sue on an unlawful pretrial detention claim until all of the

roadblocks are out of the way. First, a plaintiff cannot bring a claim before the detention ends.

Second, a plaintiff cannot challenge detention until the criminal case ends in his or her favor, if

the civil case calls into question the validity of the criminal proceeding. Putting them together, a

plaintiff cannot sue before release from custody, and before the criminal case is over. When both

roadblocks are out of the way, the plaintiff has the green light to sue. And at that point, the clock

starts ticking on the statute of limitations.

        In other words, ending detention is a necessary but not a sufficient condition for the

statute of limitations to begin to run on an unlawful detention claim. The statute of limitations

cannot begin to run before confinement ends. But release from custody does not necessarily start

the clock running, either. It depends on whether there is an ongoing criminal case, and whether



                                                 16
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 17 of 25 PageID #:562




the civil case would necessarily conflict with the criminal case. If so, the clock remains stopped.

So the statute of limitations can’t begin to run until the inmate is released, but the clock might

remain stopped for another reason.

       C.      Application

       Applying the two-step inquiry, the Court finds that Williamson’s claim is timely. Two

roadblocks stood in his way to the federal courthouse. The first roadblock came down when he

left detention on February 11, 2014. See Manuel II, 903 F.3d at 670. At that moment, the wrong

was complete. The second roadblock lifted on April 16, 2016, when he was acquitted. At that

point, both roadblocks were gone, and he had the green light to sue. So the clock started ticking.

       The first roadblock was Williamson’s detention. Williamson was not released from

custody until February 11, 2014. So, his claim could not accrue before that date. Id.; Preiser,

411 U.S. at 475. If that roadblock was the only one standing in his way, then his claim would be

untimely. He did not bring the claim until March 2018, more than four years later. But the other

roadblock stood in his path, too.

       The second roadblock was the pending criminal case. The question under Heck /

McDonough is whether a “conclusion that [the plaintiff’s] confinement was unconstitutional

would imply the invalidity of an ongoing criminal proceeding or a prior criminal conviction.”

Sanders, 806 F. App’x. at 484. The Court concludes that Williamson could not prevail in his

civil case without undercutting the criminal case. So he could not sue before he was acquitted in

April 2016.

       The notion that Officer Ortiz is lying is key to Williamson’s civil claim. To find Ortiz

liable for unlawful detention, a jury would need to find that he: (1) “knowingly or intentionally

or with a reckless disregard for the truth,” (2) “made false statements to the judicial officer,” and



                                                 17
    Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 18 of 25 PageID #:563




(3) “that the false statements were necessary to the judicial officer’s determination that probable

cause existed for the arrest.” Lewis v. City of Chicago, 914 F.3d 472, 477 (7th Cir. 2019)

(citations omitted); see also Barnett, 2020 WL 4336063, at *3.

           But the notion that Ortiz was telling the truth was key to Williamson’s criminal case.

The government charged Williamson with three gun felonies: aggravated assault with a

handgun, reckless discharge of a firearm, and aggravated unlawful use of a weapon. See Defs.’

Resp. to Pl.’s Rule 56.1(a)(3) Statement of Additional Facts, at ¶ 18 (Dckt. No. 86). To convict

him, the government needed to prove that Williamson possessed a gun and pointed it at the

officer.

           The testimony of Ortiz was the linchpin of the state’s entire case. Ortiz was “the only

person to claim that Michael Williamson pointed a gun at him on January 1, 2014.” See Defs.’

Resp. to Pls.’ Undisputed Material Facts Pursuant to Local Rule 56.1(A)(3), at ¶ 17 (Dckt. No.

89). At trial, Ortiz was the only witness who testified that Michael Williamson possessed a gun,

pointed it at the officer, and refused to put it down. Id. at ¶ 24. Therefore, to convict

Williamson, a court would need to find that Ortiz was telling the truth.3

           The falsity of Ortiz’s testimony is key to the civil case. For Williamson to prevail in the

civil case, the jury would need to find that Ortiz was a liar. But the truthfulness of Ortiz’s

testimony was key to the criminal case. For the state to prevail in the criminal case, the state

court would have needed to find that Ortiz was telling the truth.

           The two cases are therefore inconsistent with each other. One case requires a finding that

Ortiz is lying, and the other required a finding that he was telling the truth. A civil verdict in



3
  The parties did not file a copy of Williamson’s indictment or a transcript from the criminal trial. They
did not identify the specific statute that he was charged under, either. So, it is difficult to say with
precision whether it would have been impossible to convict Williamson without Ortiz’s testimony.

                                                    18
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 19 of 25 PageID #:564




Williamson’s favor would require a finding that the officer was lying, and thus would undercut a

necessary part of the state’s case in the criminal matter.

       Until he was acquitted, the criminal case blocked Williamson from pursuing his civil

case. A civil judgment in his favor would have “impl[ied] the invalidity of an ongoing criminal

proceeding.” Sanders, 806 F. App’x. at 484 n.2. The roadblock remained in place until he was

acquitted on April 6, 2016. Since Williamson brought suit on March 20, 2018, less than two

years later, he falls within the two-year statute of limitations. So his claim is not time barred.

II.    Plaintiff’s Motion for Summary Judgment: Collateral Estoppel

       Williamson moved for summary judgment based on the doctrine of collateral estoppel.

He argues that the jury’s verdict in his favor in Williamson I requires judgment in his favor in

this case, too. See Pl.’s Memo. in Support of Pl.’s Mtn. for Summ. J., at 1 (Dckt. No. 84).

       Collateral estoppel (i.e., issue preclusion) “bars a party from asserting a claim that has

been resolved in another lawsuit between the same parties (or those in privity with them).”

Santa’s Best Craft, LLC v. St. Paul Fire & Marine Ins. Co., 611 F.3d 339, 356 (7th Cir. 2010)

(citations omitted). This case involves offensive collateral estoppel, which “occurs when the

plaintiff seeks to foreclose the defendant from litigating an issue the defendant has previously

litigated unsuccessfully” in another case. See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326

n.4 (1979).

       “The preclusive effect of a federal-court judgment is determined by federal common

law.” Taylor v. Sturgell, 553 U.S. 880, 891 (2008); see also Bailey v. Andrews, 811 F.2d 366,

369 (7th Cir. 1987). Under federal common law, for collateral estoppel to apply, “(1) the issue

sought to be precluded must be the same as that involved in the prior litigation, (2) the issue must

have been actually litigated, (3) the determination of the issue must have been essential to the



                                                 19
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 20 of 25 PageID #:565




final judgment, and (4) the party against whom estoppel is invoked must be fully represented in

the prior action.” Matrix IV, Inc. v. Am. Nat. Bank and Trust Co. of Chicago, 649 F.3d 539, 547

(7th Cir. 2011) (quoting H-D Mich., Inc. v. Top Quality Serv., Inc., 496 F.3d 755, 760 (7th Cir.

2007)).

          Collateral estoppel takes away a party’s ability to litigate an issue. So, the earlier case

and the later case need to be on all fours. Collateral estoppel applies to factual inferences that

necessarily flow from a general verdict. See Kluppelberg v. Burge, 276 F. Supp. 3d 773, 776

(N.D. Ill. 2017). The inferences must be necessary inferences, meaning that a rational jury must

have made such findings en route to its general verdict. See Bravo-Fernandez v. United States,

137 S. Ct. 352, 358 (2016) (“The allied doctrine of issue preclusion ordinarily bars relitigation of

an issue of fact or law raised and necessarily resolved by a prior judgment.”); Melendez v.

Illinois Bell Tel. Co., 79 F.3d 661, 670 (7th Cir. 1996) (“The general verdict of a jury can only

bind the judge with respect to issues that were essential to the jury’s decision.”). If there was

another path for the jury to reach the same conclusion, then collateral estoppel does not apply.

          To determine whether a particular factual finding was “necessary” to a general verdict,

courts look at the jury instructions and verdict in the earlier case. See, e.g., Grogan v. Garner,

498 U.S. 279, 281–82 (1991) (assessing whether a party was estopped from re-litigating a

finding of fraud by examining the jury instructions and the verdict in the prior case); Gerard v.

Gerard, 780 F.3d 806, 811 (7th Cir. 2015) (assessing an estoppel argument by looking at the jury

instructions and the verdict in the earlier case); Ross-Berger Companies, Inc. v. Equitable Life

Assur. Soc. of the U.S., 872 F.2d 1331, 1337 (7th Cir. 1989).

          To prevail in this case, Williamson must prove that Officer Ortiz made a false statement.

A claim of unlawful detention under the Fourth Amendment requires proof that an officer



                                                    20
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 21 of 25 PageID #:566




(1) “knowingly or intentionally or with a reckless disregard for the truth” (2) “made false

statements to the judicial officer” and (3) the “false statements were necessary to the judicial

officer’s determination that probable cause existed for the arrest.” Lewis v. City of Chicago, 914

F.3d 472, 477 (7th Cir. 2019) (citations omitted); see also Franks v. Delaware, 438 U.S. 154,

155–56 (1978); Brunson v. Murray, 843 F.3d 698, 709 (7th Cir. 2016); Barnett, 2020 WL

4336063, at *3. So collateral estoppel applies only if the jury necessarily found each of those

elements when rendering its general verdict in Williamson I.

       Williamson I involved an excessive force claim. See Defs.’ Resp. to Pls.’ Undisputed

Material Facts Pursuant to Local Rule 56.1(A)(3), at ¶ 26 (Dckt. No. 89); Williamson v. Ortiz,

2018 WL 3770072, at *1 (N.D. Ill. Aug. 9, 2018) (an opinion in Williamson II, describing

Williamson I). Judge Coleman instructed the jury that Williamson had the burden to prove two

facts: (1) “Defendant intentionally used force against the plaintiff,” and (2) “[t]he force

Defendant used against the plaintiff was unreasonable.” See Defs.’ Resp. to Pls.’ Undisputed

Material Facts Pursuant to Local Rule 56.1(A)(3), at ¶ 29 (Dckt. No. 89); see also Jury

Instructions in Williamson v. Ortiz, Case No. 14-cv-6397 (Dckt. No. 228, at 18 of 24).

       The jury also received an instruction about punitive damages. Judge Coleman instructed:

“You may assess punitive damages only if you find that the Defendant’s conduct was malicious

or in reckless disregard of Plaintiffs’ rights.” See Defs.’ Resp. to Pls.’ Undisputed Material Facts

Pursuant to Local Rule 56.1(A)(3), at ¶ 31 (Dckt. No. 89); see also Jury Instructions in

Williamson v. Ortiz, Case No. 14-cv-6397 (Dckt. No. 228, at 21 of 24). The Court then

explained what it means for conduct to be malicious or reckless. Id.

       The jury returned a verdict in Williamson’s favor, and he recovered compensatory and

punitive damages. See Defs.’ Resp. to Pls.’ Undisputed Material Facts Pursuant to Local Rule



                                                 21
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 22 of 25 PageID #:567




56.1(A)(3), at ¶¶ 32, 33 (Dckt. No. 89). So, by definition, the jury found that Williamson had

satisfied his burden of proof on both liability and damages, including punitive damages.

According to the jury, Williamson intentionally used unreasonable force, and his conduct was

malicious or reckless.

       But the jury received no special interrogatories. See Pls.’ Resp. to Defs.’ Local Rule

56.1(a)(3) Statement of Additional Facts, at ¶ 4 (Dckt. No. 98). The jury did not explain why,

exactly, it reached its decision. It did not find any facts with particularity. Instead, it simply

reached a general verdict. So the general verdict in Williamson I can require judgment in his

favor in Williamson II only if the necessary inferences from the verdict compel it.

       Williamson basically argues that a jury already concluded that Officer Ortiz was lying.

In Williamson I, Ortiz testified that he acted in self-defense because Williamson pointed a gun at

him. In Williamson’s view, the jury already heard that story, and rejected it. The jury found that

Ortiz used excessive force against Williamson, which necessarily means (so the argument goes)

that the jury found that he was lying. So if the last jury decided that he was lying, there is no

need for a second jury to decide the same issue a second time.

       The issues in the two cases are not the same. Williamson I and Williamson II involve the

same incident, and the parties will tell the same stories in each case. But the issues are different.

The jury did not necessarily find any of the three elements for an unlawful detention claim, let

alone all of them. It was possible that the jury found in Williamson’s favor on the excessive

force claim without finding any of the elements of an unlawful detention claim (again, a false

statement, with mens rea, that was necessary to a finding of probable cause).

       First, Williamson must prove that Ortiz made a false statement to prevail in Williamson

II. But Williamson didn’t have to prove that Ortiz made a false statement to prevail in



                                                  22
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 23 of 25 PageID #:568




Williamson I. That is, a false statement by the officer was a path to victory in Williamson I, but

it was not the only path to victory.

        It’s certainly possible that the jury in Williamson I thought the officer was lying. But

that’s not a necessary inference. The jury could have concluded that the officer used excessive

force for some other reason.

        Consider the facts. Officer Ortiz sprayed the scene with 11 bullets in quick succession,

hitting three people (and grazing a fourth). The jury could have found that Ortiz did, in fact, see

Williamson with a gun. And they could have found that Williamson refused the command to put

the gun down, just as Ortiz testified. But the jury still could have found that Ortiz responded

with excessive force.

        Maybe the jury found that he fired his weapon too soon. Or too many times, firing too

many bullets. Or shot Williamson too many times. Or hit too many people. Or put too many

lives at risk. Or maybe the jury found that he should not have fired into a gathering late at night,

when it presumably was difficult to see. The sheer number of bullets – and the number of

victims of the gunfire – could have provided all that the jury needed to find against Officer Ortiz.

Even if they believed him.

        A finding of a false statement was not necessary to the jury’s verdict in Williamson I. It

was possible for Plaintiff Williamson to prevail in Williamson I without a finding by the jury that

Officer Ortiz was lying. The possibility that Ortiz was lying is a possible inference – but not a

necessary inference – of the jury verdict in Williamson I. The jury could have concluded that the

officer was telling the truth, and returned a verdict against him anyway. So there needs to be a

trial in Williamson II.




                                                 23
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 24 of 25 PageID #:569




       If Williamson wanted to foreclose a second trial (in Williamson II, this case), he could

have requested special interrogatories in the first trial (in Williamson I), to get more insight into

the basis for the jury’s decision. But he didn’t. The jury didn’t find any specific facts. So, all

that is left is a general verdict, leaving questions unanswered. The unanswered questions leave

room to doubt whether the jury thought that the officer was lying.

       Second, the jury in Williamson I did not decide the mens rea question, either. See Lewis,

914 F.3d at 477. The jury in Williamson I did not necessarily find that he made a false statement

at all. So by definition, they did not find that he made a false statement with mens rea, either.

       True, the jury in Williamson I did award punitive damages, which means that they

necessarily found that his conduct was reckless or malicious. But reckless conduct is not the

same thing as making a reckless (or worse) statement later. The jury did not find anything about

his state of mind when he told his version of the events after the fact. The excessive force claim

in Williamson I did not address Ortiz’s state of mind when he gave statements about the incident.

       Third, the jury in Williamson I did not make any finding that the statements by Ortiz were

“necessary to the judicial officer’s determination that probable cause existed for the arrest.”

Lewis, 914 F.3d at 477. The jury did not reach the issue of probable cause at all. As the parties

agree, “[t]he Williamson I jury was not instructed on the elements of probable cause,” and

“never made any determination if there was probable cause to detain Mr. Williams.” See Pls.’

Resp. to Defs.’ Local Rule 56.1(a)(3) Statement of Additional Facts, at ¶ 8 (Dckt. No. 98).

       In effect, Williamson views the jury verdict in Williamson I in the light most favorable to

himself. He views the jury verdict in Williamson I as a total, complete repudiation of the story

told by Ortiz. Maybe it was. But that’s not the only plausible reason for the jury’s verdict.

There were other possible avenues for the jury’s decision, so collateral estoppel does not apply.



                                                  24
  Case: 1:18-cv-02028 Document #: 111 Filed: 11/28/20 Page 25 of 25 PageID #:570




And at summary judgment, the inferences flow in favor of the non-movant (Ortiz), not the other

way around.

                                         Conclusion

       For the reasons stated above, the Court denies Plaintiff’s motion for summary judgment

(Dckt. No. 82) and Defendants’ motion for summary judgment (Dckt. No. 64).




Date: November 28, 2020

                                                   Steven C. Seeger
                                                   United States District Judge




                                              25
